Reason for Allowance

The applicant amended claims 14-28 and 31 in the amendment received on 1/8/13/2020.

Claims 14-33 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 2/2/2021 and 4/16/2021 were filed after the mailing date of the Notice of Allowance on 1/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Cromer, U.S. No. 2005/0165916) does not teach nor suggest in detail “establishing, via the Wi-Fi infrastructure mode, a second Wi-Fi connection between the host computing device and a Wi-Fi access point that is unaware of the Wi-Fi peripheral mode; and transmitting, via the direct wireless communication link of the first Wi-Fi connection, content between the host computing device and the peripheral 
With regard to independent claim 25 the applicant's detailed description define distinct features of wherein the wireless infrastructure mode connection utilizes the single RF subsystem of the network controller and the RF channel of the single RF subsystem; and transmitting content, via the direct wireless communication link and a MAC address based protocol, between the wireless peripheral device and the host system via the established first wireless peripheral mode connection in a manner that is viewed by the wireless access point as an infrastructure mode transmission that is effectively ignored by wireless access point sets the applicant apart from the prior art.  The above features in conjunction with all other limitations of the dependent and independent claims 14-33 are hereby allowed.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
	Claims 14-33 are allowed (renumbered 1-20).

Cancelled claims
	Claims 1-13 are cancelled without prejudice or disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
6/18/2021
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447